                 Case 2:20-cr-00010-MCE Document 56 Filed 08/23/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-10 MCE
12                                 Plaintiff,             STIPULATION AND ORDER REGARDING
                                                          SENTENCING DATE AND PRESENTENCE
13                           v.                           REPORT DISCLOSURE SCHEDULE
14   ANITA VIJAY,
                                                          COURT: Hon. Morrison C. England, Jr.
15                                 Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       On January 14, 2020, the United States filed an information charging Anita Vijay with

21 one count of conspiracy to pay and receive health care kickbacks, in violation of 18 U.S.C. § 371, and

22 one count of soliciting health care kickbacks, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).

23          2.       On September 10, 2020, defendant pleaded guilty to both charges in the information,

24 pursuant to a plea agreement.

25          3.       The parties jointly request that the Court enter an order setting the following schedule for

26 sentencing and disclosure of the presentence report:
27          Judgment and sentencing:                                       January 20, 2022

28          Reply or statement of non-opposition:                          January 13, 2022


      STIPULATION REGARDING HEARING                        1
30
            Case 2:20-cr-00010-MCE Document 56 Filed 08/23/21 Page 2 of 2


 1        Motion for correction:                                        January 6, 2022

 2        Presentence Report:                                           December 30, 2021

 3        Written objections:                                           December 23, 2021

 4        Proposed Presentence Report:                                  December 9, 2021

 5

 6        IT IS SO STIPULATED.

 7
     Dated: August 18, 2021
 8                                                          PHILLIP A. TALBERT
                                                            Acting United States Attorney
 9
10                                                          /s/ MATTHEW THUESEN
                                                            MATTHEW THUESEN
11                                                          Assistant United States Attorney
12

13   Dated: August 18, 2021                                 /s/ BRIAN GETZ
                                                            BRIAN GETZ
14                                                          Counsel for Defendant
15                                                          Anita Vijay

16
                                                    ORDER
17
          Having considered the parties’ stipulation, the Court adopts it as its order.
18

19
          Dated: August 20, 2021
20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING HEARING                      2
30
